CRIMINAL COMPLAINT

 

 

 

7 United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Jacob Arlen Antone DOB: 1976; United States MAGISTRATE QCASEOIG 11 MS

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1)(B)@), and 1324(a)(1)(B)Gii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about June 20, 2019, at or near North Komelik, in the District of Arizona, Jacob Arlen Antone,
knowing or in reckless disregard that certain alien, namely Hector Medina-Soto, had come to, entered, and
remained in the United States in violation of law, did transport and move said alien within the United States
by means of transportation and otherwise, in furtherance of such violation of law and did so for the purpose
of private financial gain, and placing in jeopardy the life of any person; in violation of Title 8, United States
Code, Sections 1324(a)(1)(A)(ii),1324(a)(1)(B)() and 1324(a)(1)(B) (iii).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about June 20, 2019, at or near North Komelik, in the District of Arizona, United States Border Patrol
Agents (BPA) encountered a 2000 Chevrolet Malibu at the FR-15 immigration checkpoint with two visible
occupants. The rear of the vehicle appeared weighed down. BPA identified the driver, Jacob Arlen
Antone, and a female front seat passenger as United States Citizens. BPA asked for consent to search the
trunk and the driver opened the trunk by hitting a button under the steering wheel. BPA found an adult male
hiding in the trunk and determined that he was in the United States illegally.

 

Material witness Hector Medina-Soto stated that he had made arrangements to be smuggled into the United
States for money. Medina stated he crossed the International Boundary Fence. Medina stated that he was
eventually dropped off at house where he waited for a load vehicle. Medina stated he slept at the house in
an outside room until a brown car with a male driver and a female passenger arrived. Medina stated the
driver made hand signals to get into the trunk ofthe vehicle. Medina stated he was arrested at the checkpoint
while he was in the trunk. Medina was not able to identify anyone in a photo line-up.

In a post-Miranda statement, Antone claimed that he gave a ride to his girlfriend to drop off a job application.
Antone claimed that on his way back, he saw a guy wearing camouflage clothing who came out of the bushes
and waved him down. Antone stated he agreed to give him a ride to Phoenix for $2,000 USD. Antone
stated he knew he was an illegal alien.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Hector Medina-Soto -—~ :

 

 

 

 

 

 

Detention Requested SIGNA OF COMPLAINANT

Being duly sworn, I declare that the foregoing is

true and correct to the best of my ne °
AUTHORIZED BY: AUSA RW/i (— nN OFFICIAL TITLE

/, f -“ " Border Patrol Agent
Sworn to before me and subscribed in] my presence.
SIG FM Oy 2 JUDGE» DATE
June 21, 2019

 

 

Vy Seefederal rules of Criminal Procedure Rules 3 and 54

 
